Citation Nr: 1715224	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety, panic and depressive disorder with alcohol abuse, prior to June 13, 2012, and a rating in excess of 50 percent from June 13, 2012.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from July 1996 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted connection for anxiety and depression, assigning a 10 percent rating, effective October 25, 2010.  In February 2014, the RO increased the rating to 50 percent, effective June 13, 2012.  However, as this did not represent a full grant of the benefit sought, the Veteran's appeal remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran submitted an application for TDIU benefits in June 2015.  In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

This case was previously before the Board, most recently in October 2015, at which time the issues currently on appeal were remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In a fax received in March 2017, the Veteran indicated that he desired to attend a videoconference hearing.  As the Veteran has not yet received his hearing, the Board finds that the Veteran should be scheduled for his requested videoconference hearing.  A remand is required to allow the RO to schedule the hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




